DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1  recites “the material” in line 3; there is insufficient antecedent basis for this, furthermore, it is unclear whether applicant is referring to the “solid body of material” or anything else. For examination, the Examiner considers “the material” to be the “solid body of material”.  Claims 2-17 are rejected for the same reasons as discussed above.
Claim 6 recites wherein the additional pressure is between 50 PSI and 250 PSI.
It is noted claim 6 is dependent on claim 3, and then claim 1, and none of the previous claims recites having additional pressure. Applicant is urged to clarify whether they intend to have additional pressure in claim 3, in addition to constant pressure. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, and 13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by King et al (US 7,781,526 B2).
For claims 1,11, and 13, King et al teach a method for generating a porous material, the method (see abstract; Figs. 1-5) comprising: 
displacing a porogen through a surface of a solid body of material within a mold to a defined distance to create a matrix layer including the material and the porogen (see col 2 lines 20-65 which involves (a) providing a compression mold…(b) providing a matrix comprising ultrahigh molecular weight polyethylene, (c) dispersing a porogen comprising a melt-processible polymer in the matrix to provide a mixture comprising at least one porogen and ultrahigh molecular weight PE, (d) filling at least portion of the internal volume of the compression mold with the mixture in step (c) and (e) compressing the mixture contained within the compression mold…(f) removing the medical implant …(g) immersing the medical implant or medical implant part obtained in step (f) in a solvent for a time and under condition sufficient to extract at least a portion of the porogen from the medical implant)) , the matrix layer being integrally connected with the solid body of material (see col 2 lines 20-65); unloading the solid body of material from the mold (col 2 lines 20-65); and removing the porogen to create an integrally connected porous layer in the solid body of material (see col 2 lines 60-65).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 3-6, 8-10, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over King et al (US 7,781,526 B2).
As for claims 3-6, 8, 14-15, and 17, King et al  teach application of pressure and heat to form the medical implant (see col 9 lines 35-65), and processing temperature below melting temperature of the solid body of material (col 9 lines 35-65). 
King et al do not explicitly teach constant pressure between 0.1 PSI to 10PSI, or additional pressure between 50 PSI to 250 PSI, however, King et al provide sufficient motivation to have temperature and pressure optimized based on the solid body (see col 9 lines 35 to col 10 lines 65). 
 Regarding claims 9-10, King et al state pore size dependent on the type of porogen added to the mixture (which would have specific depth) (see col 9 lines 35 to 60), which would result in achieving appropriate size pores in the final article. Thus, the depth of the porogen claim would be obvious. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11, 090,843 (reference patent),  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of  reference patent a method for creating a porous material, the method comprising: displacing a porogen through a surface of a solid body material (see claim 1) and this occurs within a mold (inherent/obvious), and application of both heat and pressure to process the materials (see claims 1-22). 
For claim 1 and 13, the reference patent teaches a method for generating a porous material, the method comprising: 
displacing a porogen through a surface of a solid body of material within a mold to a defined distance to create a matrix layer including the material and the porogen, the matrix layer being integrally connected with the solid body of material; unloading the solid body of material from the mold; and removing the porogen to create an integrally connected porous layer in the solid body of material (see claim 1-20).
For claim 2-10 and 14-17 see application of pressure, temperature, and using static mold, as discussed (see claims 1-20 of ref patent) and teaches using thermoplastic PEEK (see claim 10 of ref patent). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 5,368,101; US 2005/0069696 A1; US 2004/0262809 A1; US 2003/0144741 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743